Citation Nr: 1134605	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-42 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $7,022.00.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran retired from active military service in May 1981.  He had served 20 years.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, RO.  In that determination, the Committee denied the Veteran's request to grant a waiver of indebtedness due to an overpayment of VA compensation benefits in the amount of $7,022.00.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In his substantive appeal, the Veteran indicated that he had experienced several heart attacks and at his hearing, the Veteran expressed an interest in filing a claim for VA benefits for such a condition; as such, the Board considers the issue of service connection for a heart disability to have been raised by the record; and, because it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  The Veteran was divorced from his wife, "B", on December 10, 2004.

2.  The Veteran did not promptly notify VA of his divorce.

3.  The Veteran remarried September 3, 2005.  He notified VA of his remarriage in March 2009.

4.  A debt was validly created between January 1, 2005 and March 31, 2009.  

5.  The debt was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

6.  With regard to the debt created between January 1, 2005 and September 30, 2005, the Veteran was at fault in its creation, and the failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled; collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable.

7.  With regard to the debt created between October 1, 2005 and March 31, 2009, while the Veteran was at fault in its creation, collection of that indebtedness would defeat the purpose of the benefit program and be inequitable.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of VA benefits created between January 1, 2005 and September 30, 2005, is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).

2.  Recovery of the overpayment of VA benefits created between October 1, 2005 and March 31, 2009, would be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which sets forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to requests for waiver of recovery of overpayments.  See Lueras v. Principi, 18 Vet. App. 435   (2004); Barger v. Principi, 16 Vet. App. 132   (2002). 

II.  Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a) , 1.965(b). 

Background 

The Veteran was granted total disability rating based on individual unemployability (TDIU) in an April 1996 rating decision.  In the letter that accompanied that decision, the Veteran's monthly payment was explained to him, and he was informed that he was being paid additional benefits for his spouse, "B."  He was clearly instructed that if there was a change in the status of his dependents to let VA know right away.

In May 2001, the Veteran was sent a questionnaire inquiring about the status of his dependents.  This letter explained that the Veteran was receiving payments for his service connected disabilities, as well as an additional amount for his spouse.  It further informed the Veteran that he was responsible for reporting any changes in his dependents.  The Veteran promptly returned the form indicating that he was married to "B." 

In March 2009, the Veteran was sent another questionnaire inquiring about the status of his dependents.  He responded that he continued to have one dependent spouse.  However, his wife on this questionnaire was listed as, "L."

VA promptly contacted the Veteran to inquire about this apparent discrepancy, and the Veteran explained that he had divorced "B" in December 2004 and then married "L" in September 2005.  It was explained to the Veteran that this created an overpayment.  The Veteran then submitted a copy of a divorce decree that was entered December 10, 2004, dissolving his marriage with "B" and a copy of a marriage certificate, indicating that he married "L" on September 3, 2005.
 
In April 2009, the Veteran was sent a letter informing him that an overpayment of $7022 had been created as a result of his failing to report the dissolution of his marriage with "B."  

The Veteran then filed for a waiver of recovery of overpayment arguing that while he was paid for "B" as a dependent until 2009, when they had been divorced in 2004, he was only unmarried from December 2004 until September 2005, and he felt that it was manifestly unfair to have to repay money for a dependent when he did actually have a dependent for much of the time in question.

The Veteran also submitted a financial status report, which showed monthly income of $4807 plus spousal income of $487.  His costs including mortgage, food, utilities, other living expenses and monthly payments on debts totaled to $4541, leaving a net monthly surplus income of approximately $753. 

The Veteran's request for a waiver was denied in May 2009, as the committee concluded that the Veteran was at fault in the creation of the debt due to his failure to timely report his change in status, and his income exceeded his monthly expenses such that recovery of the debt would not cause a financial hardship.  Thus it was determined that in equity and good conscience, a waiver could not be granted.  The Veteran disagreed with this decision.

In October 2010, the Veteran submitted a letter indicating that during the course of his appeal, his financial situation had changed.  He stated that he had experienced a number of health related issues including open heart surgery, arterial bypass on the left lower extremity, and back surgery.  He also indicated that his spouse had undergone a stint insertion and five back surgeries.  As a result, he indicated that they had been forced to hire outside help to assist with chores such as housekeeping and lawn maintenance.  He added that his out of pocket payments for prescriptions had also increased significantly.  He estimated that the new expenses ranged between $1,000 and $1,200 per month.

In May 2011, the Veteran testified at a hearing before the Board. He asserted that he did not realize when he first began receiving VA disability benefits that some of the money he was receiving was related to the fact that he was married.  He also stated that he did not understand that he had an obligation to inform VA of his marital status.  He stated that every time VA sent him a form to fill out (by which he was referring to the dependents questionnaire), he filled it out to the best of his knowledge and returned it to VA.  The undersigned asked the Veteran if he got this questionnaire every year, to which the Veteran responded that he did not recall receiving one between 2004 and 2009.

Analysis

The Board notes that the Veteran is not challenging the validity of the debt.  He has argued that he believes that the operation of the rule as applied by VA is unfair, but he has agreed that as the law is written, the overpayment was properly created. Thus, the issue in this case is limited to the request for a waiver of recovery of the overpayment for the period from January 1, 2005 to March 31, 2009. 

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. § 5302 . 

After a careful review of the record, the Board finds that the Veteran's failure to timely and accurately report the change in the status of his dependents does not constitute fraud, misrepresentation, or bad faith.  It is true that the Veteran was informed on several occasions that he needed to keep VA apprised of any change in his dependents, but the last letter the Veteran received to this effect prior to 2009 was in March 2001, several years before the divorce that caused the overpayment.

Furthermore, a review of the claims file shows that the Veteran has accurately completed and promptly returned all the forms VA has sent him requesting information over the past decade.  Even in 2009, the Veteran did not try to hide the fact that he was married to a different person than he had been in 2001, and he candidly answered the VA employees questions about his situation.  Additionally, the Veteran's credible testimony makes it clear that he was simply unaware of his reporting obligation.  While this is not necessarily an affirmative defense in this case, the Veteran's testimony does make it clear that there was not any fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

As such, the issue then becomes whether recovery of the indebtedness from the Veteran would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a) , 1.965(b). 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) The fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) a defeat of the purpose of an existing benefit to the appellant, (5) the unjust enrichment of the debtor, and, (6) whether the debtor changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) . 

In addressing this issue, the Board finds it best to consider two separate periods during which the overpayment was created. 

The first period runs from January 1, 2005 (first day of the month following the Veteran's divorce from "B") until September 30, 2005 (last day of the month in which the Veteran married "L").  

The second period runs from October 1, 2005 until March 31, 2009 (last day of the month following the discovery of the Veteran's failure to accurately report his dependents). 

During the first period, the Veteran testified that he did not inform VA when he got divorced as he had been informed several times in writing to do, meaning that the Veteran was clearly at fault in the creation of the debt.  Moreover, there is no showing that VA was in any way at fault.  VA had specifically informed the Veteran in writing on several occasions (such as when he was awarded TDIU in April 1996, and then again in 2001 when a dependent questionnaire was sent to the Veteran) that he needed to promptly inform VA about any dependent changes.  As such, VA is not at fault in any way in the creation of the debt.  

With regard to the question of undue hardship of collection on the debtor, the Veteran submitted a financial status statement in May 2009 during the course of his appeal that showed he had more than $700 net revenue each month.  Moreover, the Veteran agreed during the course of his appeal to pay back his debt at the rate of $196 per month.  It is noted that the Veteran testified that his financial status had deteriorated somewhat since then on account of health problems that he and his wife were experiencing.  However, it appears that the Veteran was still able to make a number of payments while remaining solvent.  As such, the repayment of the money received for a dependent during the period that the Veteran did not actually have a dependent would not in the Board's estimation impose an undue hardship on the Veteran.

Furthermore, recovery of the money from the first period would not defeat of the purpose of an existing benefit to the Veteran.  As discussed, the Veteran was able to make a number of payments on his debt while remaining solvent.  Additionally, to let the Veteran retain disability payments for a dependent during a time in which the Veteran did not in fact have any dependent would unquestionably result in an unjust enrichment of the Veteran as he would be allowed to keep money to which he was not entitled.

There is no evidence that the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  In fact, the Veteran testified that he lived frugally, and there is no indication that he incurred any financial obligations based on his belief that he was entitled to the full amount of VA benefits, including those for one dependent.

Moreover, the Veteran has agreed on several occasions that he was not owed the money for a single dependent when he did not in fact have a dependent, and he agreed to pay that money back.

As such, based on the preceding discussion, the Board concludes that denying a waiver of overpayment for the period between January 1, 2005 and September 30, 2005 would not be against equity and good conscience.  

The result is different with the second period between October 1, 2005 and April 1, 2009.  As with the first period, there is no dispute that the overpayment was the fault of the debtor and not VA, and the Veteran conceded as much at his hearing before VA, acknowledging that he did not know what his legal obligations were.  However, the result differs from the first period when considering the other factors.

After all, during this latter period, the Veteran was being paid for one dependent, and he did in fact have one dependent at that time.  As such, while the Veteran was technically enriched in that he received compensation for spouse "L" when he had not informed VA that he was married to her, the purpose of the additional benefit was to enable a Veteran to support a single dependent as the Veteran was doing at that very time.  Thus, to deprive the Veteran of money for a dependent, when he had a dependent, would defeat the purpose of the benefit.  

Moreover, the Veteran has testified (as well as submitting written descriptions) that current health concerns and bills were taking their toll on him and his spouse; and the Board agrees that recovering the overpayment created during the second period would place and undue hardship on the Veteran.  Given these conclusions, the Board finds that waiver of the recovery of the overpayment is appropriate for the second period. 

Consequently, the Veteran's request for waiver of recovery of an overpayment for the period from October 1, 2005 to March 31, 2009, is granted, but the request for waiver of recovery of an overpayment for the period from January 1, 2005 to September 30, 2005, is denied. 



ORDER

A waiver of recovery of an overpayment for the period between January 1, 2005 and September 30, 2005, is denied.  

A waiver of recovery of an overpayment for the period between October 1, 2005 and March 31, 2009, is granted.   



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


